ON MOTION FOR REHEARING OR, IN THE ALTERNATIVE, TO TRANSFER TO THE SUPREME COURT EN BANC
PER CURIAM.
In its motion for rehearing or, in the alternative, to transfer to the court, en banc, the defendant makes the points that the court failed to follow, and that the opinion is in conflict with, controlling decisions of this court holding (1) that whether to give requested instruction No. 4 was within the sound discretion of the trial court, consequently the trial court committed no error in refusing to give the instruction, and therefore could not later grant a new trial for its refusal, (2) whether the court erred in refusing to give the instruction was purely a matter of law, and, (3) “ * * * the question [being] one of pure law, the court had no discretion with which to act since a trial court’s discretion in granting a new trial extends only to questions of fact.”
Defendant agrees that this instruction, referred to in the opinion, is purely a cautionary instruction, and that the giving or refusal of such an instruction rests solely within the sound discretion of the trial court. Having adopted this statement as its foundation defendant proceeds to develop and advance the theory that since the court did not err in refusing to give the instruction it could not later grant a new trial for such refusal because its act of refusing the instruction was directed to determination of a question of law; that since the question of whether the court erred in refusing the instruction “was one of pure law, the court had no discretion with which to act since a trial court’s discretion in granting a new trial extends only to questions of fact.” Defendant takes an anomalous position, and words in Schipper v. Brashear Truck Co., Mo., 132 S.W.2d 993, 125 A.L.R. 674, have, because taken out of context by defendant, led it astray to its illogical conclusions. In Schipper the trial court refused to give instructions stating abstract principles of law and containing mistakes in the use of the word “plaintiff” where the word “deceased” should have been used, and then granted a new trial because it had refused to give those instructions. Restating principles announced in many cases that the court should not give instructions containing mere abstract statements of law and add*417ing that the court was under no duty to correct, amend or modify an offered incorrect instruction, the court held the instructions were properly refused and the determination to refuse in the form offered was purely a matter of law; that since no error was committed in refusing the instructions in the form submitted, the order granting a new trial therefor was wholly insufficient as a matter of law. Applying itself to and touching upon the mistakes in the use of certain words in the instructions offered in Schipper, supra, 132 S.W .2d 1. c. 997, this court said, “At the time these instructions were offered the trial court did not elect to exercise its discretion and right to correct or amend said instructions and give them in a correct form.” At this point the court was simply stating the trial court had the right, and that it would be within its discretion, whether to correct or amend the instructions so that they would be in proper form, and then give them as corrected; not that whether the court should have given the instructions was discretionary, for the court held, in the same paragraph, that whether the court erred in refusing the instructions in the form offered was purely a matter of law. Quoting a part of Loftus v. Metropolitan Street Railway Co., 220 Mo. 470, 119 S.W. 942, the court said in Schipper, supra, 132 S.W. 2d 1. c. 997, “ ‘When the judicial act is directed solely to a question of law, and the act is erroneous, it does not fall within the rule of the exercise of sound judicial discretion. There is no discretion as to the law of a case. * * * So that, when we speak of the granting of a new trial being within the sound discretion of the trial judge, we have no reference to a case where the new trial is granted solely upon the ground that the law has been erroneously given, when in fact it has been properly given.’ Where the grounds assigned for granting a new trial rests’ solely on an erroneous view of the law, and not upon the exercise of judicial discretion, such action is reviewable on appeal.” (Emphasis ours.) To the same effect are other cases cited by defendant.
In determining whether or not to give or refuse instruction No. 4, the court, in the first instance, was not directing itself to the determination of a question of law, but was merely exercising its judicial discretion. No question of law was then presented; the only question being one of fact, and matters affecting the determination of issues of fact; that is, the facts testified to by Chief Winfrey, the inferences of arson that might be drawn therefrom and their possible effect on the jury. In the first instance the court considered the instruction unnecessary and refused to give it. On presentation of plaintiff’s motion for new trial the court had an opportunity to reflect and reconsider its omission and it then, within its discretion, reached a different conclusion. Apparently the court concluded that, in view of the facts testified to by Chief Winfrey, there was an implication of arson that had probably influenced the jury to plaintiff’s prejudice which this cautionary instruction would likely have removed, and that it had abused its discretion and, therefore, erred in refusing the instruction. Consequently, we say, the discretion exercised by the court in granting a new trial rested solely on the facts and matters affecting the determination of facts; not on an erroneous determination of the law. De Maire v. Thompson, 359 Mo. 457, 222 S.W.2d 93. Also see: Loftus v. Metropolitan Street Railway Co., supra, 119 S.W. l. c. 944—945, cited by defendant, and Rodan v. St. Louis Transit Co., 207 Mo. 392, 105 S.W. 1061. and Seeger v. St. Louis Silver Co., 193 Mo. 400, 91 S.W. 1030, therein referred to.
Other points raised in the motion constitute a representation or reargument of issues presented under Point I of Defendant’s Brief which we now disregard except to say the points were considered in reaching the decision, and were determined in the opinion.
For the reasons stated the motion for rehearing or to transfer is overruled.